Citation Nr: 1119399	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-34 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for post-operative cardiac arrhythmia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972 and from March 1982 to June 1984.  The appellant is the Veteran's spouse who has been designated as the spouse-payee on behalf of the Veteran.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issue of entitlement to service connection for depression had been raised by the record, by a May 2010 VA treatment note submitted by the appellant, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The VA has fully informed the appellant of the evidence necessary to substantiate this claim and the VA has made reasonable efforts to develop such evidence.

2.  Sleep apnea was not present in service and is not causally or etiologically related to a service-connected disability.

3.  Post-operative cardiac arrhythmia was not present in service and is not causally or etiologically related to a service-connected disability.

CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disabilities. 3 8 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310(a) (2010).

2.  Post-operative cardiac arrhythmia was not incurred in or aggravated by active service, and is not proximately due to or the result of service-connected disabilities. 3 8 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the veteran by correspondence dated in January 2008 and July 2009.  Those letters notified the veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was recently revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim. Notice as to this matter was provided in the January 2008 and July 2009 letters.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence. A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Statements from the Veteran and his representative, service treatment records, and VA and private treatment records have been obtained and associated with his claims file.  The Veteran was also afforded a VA examination dated in July 2009 to determine the nature and etiology of his claimed sleep apnea and post-operative cardiac arrhythmia.

Private medical records dated in February 1991 associated with the claims file suggest that the Veteran was in receipt of SSA benefits based on his closed head injury.  In the recent case of Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010), the United States Court of Appeals for the Federal Circuit found that, when a SSA decision pertains to a completely unrelated medical condition and the Veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the Veteran seeks benefits, relevance is not established.  There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant.  In this case, there is no basis for finding that the Veteran's SSA records would be relevant to the issues on appeal.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Service treatment records (STRs) include a February 1969 pre-induction report of medical history wherein the Veteran complained that he had frequent trouble sleeping, which was then explained as insomnia.  No further sleep complaints are noted in the STRs.  The records reflect that in December 1982, the Veteran sustained a closed head injury when he was struck by a truck while riding his bicycle.   

The appellant contends that her husband has had symptoms of sleep apnea for many years which is secondary to his in-service severe head injury.  She further maintains that his cardiac arrhythmia is related to his service-connected disabilities, or to his sleep apnea.  During a June 1985 hearing at the regional office, the Veteran's wife indicated that she was a registered nurse.

In February 1991, the Veteran was evaluated at the Baptist Hospital Sleep Study Laboratory.  The history included his in-service head trauma.  Over five nights, several studies were performed.  It was noted that the Veteran had REM (Rapid Eye Movement)-related sleep apnea, strictly related to his being flat on his back, and not present when he was off of his back.  He could be successfully treated by positional adjustment.  The report concluded that conservative treatment was recommended for obstructive apnea.  In a second report from the same physician, the examiner noted that the Veteran had a mild tendency to apnea which was "100 % positional".  None of the reports mentioned any cardiac arrhythmia.

A June 1992 VA neurology examination report made no mention of sleep apnea or any cardiac abnormalities.  A June 1992 VA psychiatric examination report noted the Veteran's complaints of problems sleeping in 1969 (years before his head injury), but during the interview, the Veteran described his sleep as "alright".

In an October 1997 statement, the Director of the VA Sleep Disorders Center reported that the Veteran had been evaluated at the center in October 1997.  The history of the head trauma was noted in the records.  It was reported that the Veteran's sleep efficiency was good at 94%.  Evaluations of his respirations revealed three apneas and one hypopnea per hour of sleep, noted to be in the normal range.  He snored only 0.1% of the time.  The physician summarized that the Veteran had severe daytime hypersomnia.  He did not have sleep apnea, periodic limb movement disorder or narcolepsy.  His sleepiness was likely associated with the head trauma and his current medication, Depakote, which was known to cause sleepiness.

In January 2007, the Veteran underwent a cardiac catheterization where it was found that he had multi-vessel ischemia.  Days later, he was hospitalized at the Arkansas Heart Hospital where a DDD pacemaker was implanted for symptomatic bradycardia.  His wife, a nurse, had noted that the Veteran's heart rate stayed in the 40's unless he drank several cups of coffee a day to increase the heart rate to the 50's or 60's.  None of the medical records provide an etiology for the cardiac problems.   

In an August 2007 statement, a VA physician indicated that during service, the Veteran sustained a remote closed head injury.  He suffered for years with sleep apnea, and subsequently developed a cardiac dysrhythmia requiring a pacemaker.  The physician concluded that the "cascade of events" was closed head injury with subsequent prolonged sleep apnea and development of cardiac dysrhythmia requiring a pacemaker.  

In March 2008, Veteran was evaluated at a VA Sleep Disorder Center.  Split Night testing was performed.  Following the testing, the pertinent impression was obstructive sleep apnea.  The Veteran was to be provided with a CPAP machine, and weight loss was recommended 

A VA heart examination dated July 2009 considered the question of whether the Veteran's sleep apnea was related to his service-connected organic brain syndrome.  From the details provided in the examination report, it appears that the examiner reviewed the claims file.  The physician, an internist, reported that a 1991 sleep study indicated that the Veteran had mild sleep apnea at that time and although the provider did not state such, it may have well been a central type sleep apnea rather than obstructive sleep apnea.  In 1997, the Veteran underwent a second sleep study with only three apnea and one hypopneic episodes per hour.  The provider felt that the Veteran had hypersomnia but was not sure whether that was due to the Depakote medication for seizures or was a result of the Veteran's previous head trauma.  A repeat study was performed in 2008 with a diagnosis of severe obstructive sleep apnea.  The examiner indicated that the Veteran clearly had obstructive sleep apnea currently that appeared to have developed in recent years which was unlikely to be related to his traumatic head injury.  The physician concluded that it was as likely as not that the Veteran had a fine needle central sleep apnea since near the time of the injury manifested by the demonstrative episodes of desaturation in the 1991 sleep study.  Additionally, though speculative, the examiner indicated that it is possible that the Veteran has had some degree of central sleep apnea all along that was associated with the brain trauma incurred in 1982.  Regarding the heart, the physician stated that "cardiac arrhythmias can be associated with sleep apnea usually due to hypoxemia.  Bradycardia is not a common cardiac arrhythmia.  More often due to premature ventricular contractions.  The bradycardia during his eye procedure in 2006 was not documented to be associated with any hypoxemia and I could not say without resort to speculation whether it had any relationship to the history of brain trauma or to the central sleep apnea, which was probable present although the obstructive sleep apnea was not confirmed until 2008, it is quite possible that it developed by 2006 and that his bradycardia was associated with that in which case it would not be related to the brain trauma.  This conclusion is also speculative however."  

VA outpatient treatment records include a May 2010 addendum in which a VA physician noted that she and the appellant discussed whether the Veteran's closed head injury could cause obstructive sleep apnea (OSA).  No further comment was noted.

The Board additionally notes that the appellant has submitted medical literature which indicates that central sleep apnea is a central nervous system disorder which can be caused by a disease or injury involving the brainstem, such as a stroke, brain tumor, a viral brain infection or a chronic respiratory disease, and that sleep apnea has an effect on the heart.

The Board has carefully reviewed the evidence, and taken into consideration the contentions of the Veteran and his wife.  In March 1991, the Veteran underwent sleep study evaluation.  At the time, his past history was known to the testers, but after five nights of testing, it was determined that the Veteran had positional apnea.  There was no mention of central sleep apnea.  In October 1997,the Veteran underwent a sleep study at a VA facility, and his past history of head trauma was noted.  The examiner did not mention central sleep apnea, but rather concluded that the Veteran did not have sleep apnea.  In an August 2007 statement, a VA doctor concluded that the Veteran had a "cascade of events" beginning with a closed head injury with subsequent prolonged sleep apnea and development of cardiac dysrhythmia requiring a pacemaker.  The operative word in this statement is "subsequent".  The physician could have been merely stating the order of events rather than relating the sleep apnea and cardiac problems to the head trauma.  He never specifically related the sleep apnea to the head trauma, although he appears to relate the cardiac arrhythmia to the apnea.  In 2008, the Veteran underwent a sleep study at a VA facility, and the pertinent impression was obstructive sleep apnea.  

Finally, the July 2009 VA examiner indicated that it was as likely as not that the Veteran had a fine needle central sleep apnea since near the time of his in-service organic brain injury; the examiner noted that he was relying on some degree of speculation in providing this opinion.  The examiner also indicated that it was possible that the Veteran had central sleep apnea which is associated with his 1982 injury.  While the physicians performing the examinations in 1991, 1997, and 2008 have a medical background in sleep disorders, the 2009 physician is an internist, and not a sleep study expert.  Upon a careful review of his statement it appears that this physician is twisting the previous opinions to suit his theory of fine needle central sleep apnea, a theory not espoused by any of the actual sleep study experts, and indeed, never mentioned by any of those experts, despite their knowledge of his in-service head trauma.  Concerning the cardiac arrhythmia, the physician provided a convoluted and somewhat incorrect opinion in that obstructive sleep apnea was not diagnosed in 2006, but in 1991.  Further, by his own admission, the 2009 physician was speculating as to both opinions.  Opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility. See generally Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  For these reasons, the Board concludes that the opinion of the 2009 VA physician is of less probative.  

The Veteran and his wife, who is a registered nurse, have stated their belief that his sleep apnea is related to the in-service closed head trauma, and that the cardiac is related to the head trauma or the sleep apnea, but this is insufficient to outweigh the multiple opinions from doctors who have diagnosed obstructive sleep apnea, and have not related it to the head trauma.  Likewise, the cardiac arrhythmia has not been related to the head trauma.  While it may be related to the sleep apnea, that disorder is not service connected.  The Veteran, as a layperson, is not competent to render an opinion regarding etiology as to a specific disability, as this requires specialized training and knowledge (his reports of symptoms, on the other hand, are addressed above).  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Even accepting that the Veteran's wife has such knowledge and training and that she is competent to offer a medical opinion, the preponderance of the evidence outweighs her statements.

Based on the foregoing, it is the Board's opinion that service connection for sleep apnea and post operative cardiac arrhythmia is not in order.  


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for post-operative cardiac arrhythmia is denied.




______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


